Citation Nr: 1410697	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-15 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 40 percent for right knee disability status post surgery with degenerative joint disease, including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Joyner, Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In March 2013 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

Following the issuance of the Statement of the Case in March 2010, additional VA treatment records and a letter from a VA physician were added to the claims file.  In June 2012, the Veteran, through his representative, waived the right to have additional evidence submitted subsequent to the March 2010 statement of the case initially considered by the RO.  38 C.F.R. § 20.1304(c).

When the case was last before the Board in May 2013 it was remanded for additional development.

FINDINGS OF FACT

1.  Throughout the rating period on appeal, Veteran's right knee degenerative joint disease is manifested by objective X-ray evidence of degenerative joint disease, by flexion of the right leg to 80 degrees at worst, by full extension of the right leg at worst, and asymptomatic scars that are less than 39 sq. cm.; the evidence does not reflect that the Veteran's right knee is ankylosed.

2.  Beginning October 27, 2009, the Veteran's right knee disability is manifested by objective X-ray evidence of mild subluxation; there is also evidence of lateral instability that is no more than mild beginning June 20, 2013.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for right knee disability status post surgery with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5256, 5258-5263 (2013).

2.  A separate rating for right knee recurrent subluxation or lateral instability is warranted effective October 27, 2009.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013); VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

3.  The criteria for an extraschedular rating for the Veteran's service-connected right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b) (1) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A January 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The January 2009 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the January 2009 letter was sent prior to the initial unfavorable decision. 

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The VA examinations conducted in February 2009 and June 2013 are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Each examination report contains the Veteran's reported symptomatology and the clinical findings determined by physical examination, as well as comments on the extent to which functional loss resulted from the Veteran's service-connected knee disability.  The record also contains an August 2013 opinion from the Director of the Compensation and Pension Service, in accordance with the May 2013 remand directives.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the Board hearing by an accredited representative from AMVETS.  During the Veteran's hearing, the VLJ and the Veteran's representative asked the Veteran questions to ascertain the severity of the Veteran's right knee disability.  They also asked questions regarding current treatment.  The hearing focused on the elements necessary to substantiate the claim.  Although the VLJ did not advise the Veteran, during the hearing, of the elements of the claim that were lacking to substantiate an increased rating claim, the Board finds that this omission was harmless because notice of the criteria was given to the Veteran, before the hearing, in the January 2009 VCAA letter, and in the Statement of the Case.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its May 2013 remands.  In addition to obtaining all VA treatment records from the VA Puget Sound Health Care System, the Veteran was afforded a VA seeking an appropriate VA examination to determine the severity of his service connection right knee disability on remand.  Finally, the case was sent to the Director, Compensation and Pension Service for consideration of extraschedular rating.  The Board finds that the RO has complied with the Board's instructions and that the action taken by the Agency of Original Jurisdiction and the June 2013 VA examination report substantially comply with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id. VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.4.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Service connection for right knee injury was originally granted in a June 1995 rating decision.  A noncompensable rating was assigned, effective February 23, 1994.  The Veteran appealed the initial rating assigned, and in a May 1996 supplemental Statement of the Case, the RO granted a 10 percent rating effective February 23, 1994.  In a June 1997 Board decision, the Board granted an increased rating of 20 percent for right knee injury, grade IV chondromalacia, lateral femoral condyle, status post arthroscopy.  In a June 1997 rating decision, the RO implemented the Board's decision, assigning the 20 percent rating effective February 23, 1994.  Thereafter, in a September 2001 rating decision, the RO granted an increased rating of 40 percent for right knee injury, chondromalacia, lateral femoral condyle, status post arthroscopy, effective June 9, 2000.  On January 7, 2009 the Veteran filed the current claim for an increased rating, and this appeal arises from a May 2009 rating decision, which denied a rating in excess of 40 percent for status post surgery right knee with degenerative joint disease.  The May 2009 rating decision indicates that the Veteran's right knee status post surgery with degenerative joint disease is rated under the provisions of 38 C.F.R. § 4.171a, Diagnostic Code 5010-5262.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

Under Diagnostic Code 5010, arthritis due to trauma and substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Painful motion of a major joint or groups of minor joints caused by arthritis, established by X-ray, is deemed to be limited motion and entitled to the minimum 10 percent rating even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991). 

Additionally, VA General Counsel opinions provide for separate evaluations for knee instability and knee arthritis in certain cases.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5257 (2013); see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a disability rating under Diagnostic Code 5257 for instability of the knee is in effect, and there is X-ray evidence of arthritis, a separate rating for arthritis based on painful motion can be assigned under 38 C.F.R. § 4.59). 

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2013).  Limitation of motion of the knee is evaluated as noncompensable if there is more than 45 degrees flexion and less than 10 degrees extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 10 percent evaluation is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  Id.  A 20 percent evaluation is for application when extension is limited to 15 degrees or when flexion is limited to 30 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  Id.  A 40 percent rating is warranted when extension is limited to 30 degrees and a 50 percent rating is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71, Diagnostic Code 5261.  Moreover, separate ratings for knee extension and flexion can be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004). 

Under Diagnostic Code 5262, a 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  A rating in excess of 40 percent is not available under Diagnostic Code 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).

The medical evidence of record includes an October 2008 VA treatment record which notes that the Veteran reported a constant aching in the medial aspect of his right knee.  He has most discomfort on weightbearing activities including standing and walking.  He reported being more careful in how he moves.  He stated that he used to have more instability in his knee but not so much now because he is very careful.  He stopped playing basketball and running.  A July 2008 X-ray showed moderate osteoarthritis medial and lateral compartments with synovial chondromatosis, and joint effusion.  It was noted that he uses a cane when he is in a lot of pain and he has a neoprene sleeve brace.  On examination there was minimal swelling at the superior medial aspect of the patella, and there was tenderness to palpation across the superiomedial aspect of the knee.  Range of motion testing revealed a loss of 15 degrees of flexion.  Extension was full.  The terminal 10 degrees was painful.  Lachman's was negative, as was anterior drawer, posterior drawer, and varus valgus stress test.  The examiner stated that there was no instability on exam.  

A November 2008 VA treatment record notes that the Veteran's active range of motion of the right knee was within normal limits, although it was noted that the Veteran was reluctant to achieve full flexion or extension.  Passive range of motion revealed minimal limits to full extension.  Mobility tests revealed negative lachman's, anterior and posterior drawer, varus and valgus stress test, and McMurray's.

A February 2009 VA examination report reflects that the Veteran reported increasing right knee pain.  He stated that he cannot continue as a truck driver because his knee hurts after driving more than two hours.  It also hurts walking up the stairs, during standing or walking, or changing directions when walking.  He uses a knee brace sometimes.  He reported constant pain throughout the knee, worse medially.  He indicated that the pain is crushing, aching, and sharp.  He stated that it is at a 9 out of 10 in terms of severity.  Pain is caused by physical activity and is relieved by rest, ice packs, and Aleve.  He also reported weakness, stiffness, swelling, and locking.  He reported no heat, redness, giving way, lack of endurance, fatigability, or dislocation.  Examination did not reveal signs of abnormal weight bearing, breakdown, callosities, or any unusual shoe wear pattern.  The examiner indicated that the Veteran does not require crutches, a cane, corrective shoes, or a walker.  On examination, there was tenderness and guarding of movement.  There were no signs of edema, effusion, weakness, redness, heat, or subluxation.  Range of motion testing revealed flexion to 80 degrees with pain beginning at 80 degrees.  Extension was full.  The examiner stated that the joint function is additionally limited by pain after repetitive use.  There is no additional limitation after repetitive use due to fatigue, weakness, lack of endurance, and incoordination.  The examiner also specifically indicated that there is no additional limitation in degrees.  The Veteran was unable to perform the stability tests for the right knee but the examiner indicated that the right knee stress tests indicated normal collateral and cruciate stability.  Meniscus testing could not be done due to guarding and inability to flex the knee sufficiently.  The anterior and posterior ligaments stability test were within normal limits.  X-rays showed marked osteoarthritic change.  The examiner opined that the condition affects the Veteran's usual occupation in terms of standing and walking.  

A February 2009 X-ray study revealed marked osteoarthritic change of the right femoral tibial joint.  

An October 2009 VA X-ray study notes that there was lateral joint space, tibial eminence and medial joint space spurring on the right similar to July 2008 study.  Two cartilaginous like ossifications were noted medial to the medial femoral condyle on the right, which were though to represent loose bodies.  There also was a possible small joint effusion on the right.  The patella were also noted to be slightly laterally subluxed.  

An October 2009 VA treatment record notes that on examination of the right knee, there was no erythema or swelling.  There was crepitus.  The knee was tender to palpation on the medial aspect.  Range of motion was full and there was no laxity with varus or valgus stress.

A November 2009 VA orthopedic consult noted indicates that the Veteran was referred for evaluation of right knee pain associated with a giving out sensation.  He complained that the whole knee hurts at a 6-7/10 level.  The pain keeps him up at night and the knee gives out with walking.  He uses an unloader brace at times.  On examination flexion was to 100 degrees and extension was full.  There was medial joint line tenderness to palpation.  His knee was stable to varus and valgus stress.  McMurray's and anterior and poster drawers were negative.  It was noted that X-rays demonstrate mild degenerative joint disease.  

A February 2010 VA treatment record notes that the Veteran was seen for worsening right knee pain.  H was wearing a knee brace on his right knee.  On examination there was no swelling or warmth.  Flexion was to 120 degrees and extension was full.  There was some crepitus with movement of the patella.  

A May 2010 letter from a VA physician indicates that the Veteran has ongoing right knee pain.  He received a cortisone injection into the right knee and he takes Etodolac medication.  It was noted that he may return to work when his pain level permits.  

A May 2010 VA treatment record notes that range of motion of the right knee was from zero to 120 degrees.  There was no warmth or swelling.  There was some crepitus.  The Veteran received a cortisone injection.

An October 2010 VA treatment record notes that range of motion of the right knee was zero to 140 degrees.  It was noted that at the last visit the Veteran's Etodolac was increased to three times a day.  It was also noted that the Veteran tried Vicodin, which has helped his ability to sleep.  

An April 2011 VA treatment record notes that on examination there was trace swelling but no warmth or redness of the right knee.  

A May 2012 VA treatment record notes the Veteran's complaints that his right knee has gotten worse during the past two to three months.  The Veteran was noted to have good range of motion of the right knee, no effusion, and no erythema.  There was some tenderness on palpation.

A May 2011 VA treatment record notes that the Veteran's right knee pain was stable.

A March 2013 VA treatment record notes that the Veteran's Vicodin was increased to three tablets a day.

A June 2013 VA examination report notes that the Veteran is diagnosed with right knee progressive tricompartment osteoarthritis.  The Veteran reported average pain of 7/10.  He also reported fatigue and incoordination.  In this regard, he stated that the right knee shifts and is weaker.  He has flare ups due to squatting and prolonged walking and standing.  He reported decreased range of motion but denied hospitalization in the last year.  He takes Vicodin three times a day and ices his knee.  He wears a hinged knee brace.  In terms of effects on employment, he reported that he is unable to walk more than 10 blocks, he cannot stand more than 2 hours, he cannot sit more than two and a half hours without moving, and he cannot carry more than 40 pounds.  He presently works as a VA phone operator.  On examination, flexion was to 120 degrees.  Pain began at 120 degrees.  Extension was full, to zero degrees.  There was no evidence of painful motion on extension.  The examiner stated that after three repetitions, right knee flexion was to 120 degrees and extension was to zero.  The examiner indicated that there is no additional limitation in range of motion of the knee and lower leg following repetitive use testing.  However, the examiner did state that the Veteran has functional loss and/or functional impairment of the knee and lower leg due to less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  There was tenderness or pain to palpation for joint line or soft tissues of the right knee.  Muscle strength testing for right knee flexion and extension was full.  Joint stability tests were normal for anterior instability (Lachman) and Posterior instability (Posterior drawer), but there was 1+ or zero to 5 millimeters of movement on medial-lateral instability test.  The examiner stated that there was no evidence or history of recurrent patellar subluxation or dislocation of the right knee.  The examiner stated that although the Veteran was not experiencing a maximum flare at the examination, the pain was severe, and that it would be speculative to opine as to whether or not pain, weakness, fatigability or incoordination could significantly limit functional ability during a flare-up, or when the joint is used repeatedly over a period of time.  It was noted that the Veteran has scars related to a previous right knee surgery but none of the scars are painful or unstable nor are they greater than 39 square centimeters.  He uses a right knee brace constantly, and occasionally uses a cane.  A June 2013 X-ray study reveals progressive tricompartment osteoarthritis, which is moderate in the medial and lateral compartments.  No acute fracture or joint effusion is seen and multiple loose bodies are again seen in the posterior aspect of the knee.  

Upon consideration of the evidence, the Board finds that a rating in excess of 40 percent is not warranted for right knee status post surgery with degenerative joint disease.  As mentioned previously a rating in excess of 40 percent is not provided under Diagnostic Code 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

In terms of limitation of motion, flexion of the right leg was to no less than 80 degrees at any time during the appeal period.  Notably, it was to 80 degrees at the February 2009 examination.  However, it was either full or no worse than 100 degrees according to the VA treatment records, and most recently it was 120 degrees at the June 2013 VA examination.  In sum, the Veteran's right knee status post surgery with degenerative joint disease is manifested by limitation in motion consisting of flexion to no less than 80 degrees.  The findings as to the limitation of right knee flexion results in a noncompensable evaluation throughout the pendency of this appeal.  Consequently, the Board finds that an evaluation in excess of 40 percent for the Veteran's right knee status post surgery with degenerative joint disease is not warranted based on limitation of knee flexion.  In any event, a rating in excess of 40 percent is not available under Diagnostic Code 5260, limitation of flexion of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Similarly, limitation of extension of the right leg was consistently full at every VA examination and medical appointment.  Consequently, the Veteran is not shown to have limitation of extension to warrant a compensable evaluation.  Accordingly, an initial evaluation in excess of 40 percent is not warranted based on limitation of knee extension of the Veteran's right knee.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board has also considered whether there is any additional functional loss not contemplated in the current 40 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The Board acknowledges the Veteran's complaints of pain with walking and with activity, as well as complaints of weakness, stiffness, giving way, incoordination, and lack of endurance.  Although the medical evidence shows tenderness of the right knee, in general the Veteran's range of motion testing was accomplished without pain in the right knee, except at the endpoints of flexion.  At the February 2009 VA examination, there was pain at the endpoint of flexion, no pain on extension and the examiner stated that the joint function on the right is not additionally limited by fatigue, weakness, lack of endurance and incoordination following repetitive use.  Instead, pain caused the major functional impact, and it did not cause any additional limitation of motion in terms of degrees beyond that shown on testing.  At the June 2013 VA examination, the Veteran reported no pain on extension and pain only at the end range of motion of flexion.  The VA examiner opined that after repetitive motion, although there was functional loss and/or functional impairment due to less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing, the range of motion of the right knee was not additionally limited in terms of additional degrees due to these factors.  Ultimately, the evidence does not establish that the documented symptomatology constitutes functional loss beyond that contemplated by the assigned 40 percent rating.  Notably, even considering that there was functional loss and/or functional impairment from less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing, the evidence does not establish that such factors would cause extension to be limited to 45 degrees or more.  Accordingly, an increased rating is not warranted on the basis of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206. 

Consideration has also been given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In this regard, the VA outpatient treatment records and VA examination reports of record do not establish the existence of right knee ankylosis.  (Specifically, the evidence does not establish ankylosis in flexion between 20 and 40 degrees, which would warrant a 50 percent rating, or ankylosis in flexion at an angle of 45 degrees or more, which would warrant a 60 percent rating).  Instead, the Veteran generally retains useful flexion to 80 degrees or more.  Therefore, a higher rating on the basis of ankylosis is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2013). 

The Board has also considered whether the Veteran could receive a higher rating under any other Diagnostic Code, but a higher rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5258 or 5253.  Notably, under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  No higher rating is available under that code.  Under Diagnostic Code 5253, the only available rating is a 10 percent rating for genu recurvatum.  

Although a higher rating is not available under Diagnostic Code 5257, which rates recurrent subluxation or lateral instability (the maximum available rating is 30 percent), because the Veteran's right knee disability status post surgery with degenerative joint disease is currently rated, in part, based on arthritis under Diagnostic Code 5010, the Board finds that a separate rating under Diagnostic Code 5257 is for consideration.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5257 (2013); see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a disability rating under Diagnostic Code 5257 for instability of the knee is in effect, and there is X-ray evidence of arthritis, a separate rating for arthritis based on painful motion can be assigned under 38 C.F.R. § 4.59).   

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  Severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The medical evidence reveals that an October 2009 VA X-ray study revealed slight subluxation of the right knee.  Although subluxation was not described as being present at any examination or VA treatment record before October 2009 or since, there is objective evidence of slight subluxation of the right knee in an October 2009 X-ray.  Moreover, the June 2013 VA examination report reflects that the right knee exhibited instability.  Specifically, the June 2013 examination found that there was zero to five millimeters of medial-lateral instability on the right.  Although the Veteran has complained of giving way or instability of the right knee since October 2008, and the evidence reflects that he has worn a brace on his right knee since that time, the medical evidence of record consistently reflects that there is no right knee instability prior to the June 2013 VA examination.  However, because the October 27, 2009 VA X-ray study revealed subluxation of the right knee, the Board finds that a separate 10 percent rating is warranted for recurrent subluxation or instability since October 27, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The first evidence of instability or recurrent subluxation is the October 27, 2009 VA X-ray study showing slight subluxation.  Therefore, a separate 10 percent rating is warranted as of October 27, 2009.  Because the subluxation was not described on any other medical examination and the June 2013 VA examination reflects only slight instability, a separate rating in excess of 10 percent is not warranted under Diagnostic Code 5257 at any time during the appeal period.  

The Board further notes that a separate compensable rating is not warranted based upon the Veteran's right knee scars, because the evidence shows that the scars are not at least 39 square centimeters, unstable or painful, and they do not result in any limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (as in effect prior to and from October 23, 2008).  

In sum, the preponderance of the evidence is against the assignment of a rating in excess of the currently assigned 40 percent rating for right knee status post surgery with degenerative joint disease at any point during the appeal period.  There is no doubt to be resolved, and a higher rating than the currently assigned 40 percent rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.  However, as explained above, a separate 10 percent rating is warranted for slight recurrent subluxation or instability as of October 27, 2009.  See Hart, 21 Vet. App. 505 (2007).

In reaching this conclusion, the Board acknowledges the Veteran's belief that his right knee symptoms are more severe than the current 40 percent disability evaluation reflects.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  The Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology.  However, the Board has addressed the Veteran's reported symptoms and the Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The VA examiners considered the Veteran's reported symptoms and provided the clinical findings to rate the Veteran's disability with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own statements regarding his increased right knee symptomatology.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected disability at issue renders him totally unemployable.  Notably, the record reflects that the Veteran is employed on a full-time basis as a telephone operator.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

Extraschedular Rating Issue

VA regulations allow for the provision of an extraschedular disability rating for exceptional cases where schedular evaluations are found to be inadequate.  See 38 C.F.R. § 3.321(b) (1) (2013); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2031); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Through his attorney, the Veteran essentially argues that an extraschedular rating is warranted because his service-connected right knee disability results in marked interference with employment, and manifests to a severity that is not contemplated by the schedular criteria. 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether a claimant's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the claimant's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's claim was referred to the Director of the Compensation and Pension Service for extraschedular consideration.  In an August 2013 opinion, the Director concluded that the Veteran's right knee disability did not warrant an extraschedular rating.  The August 2013 opinion noted that although the Veteran had undergone a career change and missed work due to right knee pain, the evidence did not show interference with employability nor did it show that the regular rating criteria are impractical.  The opinion also notes that no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria as impractical.  

Although the issue of entitlement to an extraschedular rating was referred to the Director of Compensation and Pension, the Board must still review whether the Veteran's disability picture is contemplated by the rating schedule and, if not, whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  These include marked interference with employment and frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The evidence of record, including the pertinent medical evidence, supports the Director's determination that an extraschedular rating is not warranted.  The VA examinations all found reduced, but existing, flexion of the right knee (which does not even warrant a compensable rating under Diagnostic Code 5260) and full extension (again, which does not warrant even a compensable rating under Diagnostic Code 5261).  The evidence did not establish the existence of ankylosis of the right knee.  Thus, a level of immobility not contemplated by 38 C.F.R. § 4.71 is not established. 

Further, for an extraschedular rating to be warranted, the right knee alone must have characteristics taking the disability picture outside the governing norms.  Such a picture is not established by the record.  The record reflects that the Veteran is able to walk up to 10 blocks, stand up to 2 hours, sit up to two and a half hours without moving, and carry up to 40 pounds.  While there is evidence in 2010 that he was not able to work due to knee pain, he generally is noted to exercise and take care of his activities of daily living.  

The Veteran's complaints of pain and limited range of motion due to pain are also adequately contemplated by the Rating Schedule.  Notably, the diagnostic codes for rating disabilities of the leg and arthritis generally account for pain and limitation of motion. Moreover, 38 C.F.R. §§ 4.40 and 4.45 specifically provide for the contemplation of any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court also has recently held that pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain only results in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40. 

While the Veteran's complaints of pain are well-documented in the record, and his pain clearly results in functional loss, such loss beyond that contemplated by the Rating Schedule and 38 C.F.R. § 4.40, 4.45, which allows for higher ratings based on functional loss, is not established.  At the February 2009 VA examination, the examiner stated that there was no additional functional loss due to fatigue, weakness, lack of endurance and incoordination.  Although pain was noted to have the most functional impact, there was no additional limitation in terms of degrees of range of motion lost.  Similarly, although the June 2013 VA examiner determined that there was functional loss and/or functional impairment due to less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing, the range of motion of the right knee was not additionally limited in terms of additional degrees due to these factors.

As noted elsewhere in this decision, the Veteran has been employed in a full-time capacity throughout the period on appeal.  Although the Veteran reported missing two or three days of work a month at the hearing before the undersigned, the medical opinions of record do not reflect that the Veteran's right knee disability is so severe as to cause marked interference with sedentary employment.  The record reflects that the Veteran is currently a telephone operator, and although he had to switch jobs because he could not perform his duties as a truck driver, he did so and is now a telephone operator.  Further, the VA treatment records do not establish a pattern of hospitalization due primarily to his right knee disability.  There is no evidence of hospitalization due to the Veteran's right knee disability during the period of the claim.   Hospitalization for right knee surgery itself last occurred over 20 years ago.

Ultimately, the evidence of record does not establish that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  While the Veteran's clinical picture, especially his experience with pain, is severe, no clinical or other factor takes the disability outside the usual rating criteria.  The rating criteria contemplate the extent of his right knee range of motion, even when functional loss due to pain is taken into account, and the rating criteria associated with the Veteran's right knee disabilities adequately contemplate the other factors in his overall right knee disability picture. 

On these bases, the Board finds that the evidence does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the Rating Schedule, and assignment of an extraschedular evaluation is not warranted.  The preponderance of the evidence is thus against his claim for benefits on an extraschedular basis.  There is no doubt to be resolved, and an extraschedular rating is not for assignment.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for right knee status post surgery with degenerative joint disease, to include on an extraschedular basis, is denied.

Entitlement to a separate 10 percent schedular rating for mild recurrent subluxation or instability as of October 27, 2009, is granted, subject to the criteria governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


